Opinion by
Mb. Justice Williams,
A motion has been made in this case for a reargument, but we can see no reason why it should be entertained. The principal reason urged in support of it is that the division line between tracts Nos. 3721 and 3725, of the Morris surveys, as fixed by this court, is substantially coincident with that adopted by the court below. This cannot now be determined. The methods adopted for locating it are not the same, and the results may not be. The tracts embraced in the third and fourth tiers west from the district line must be located in the order in which they were put upon the ground by the deputy surveyor in August, 1793. The north and south lines separating the tracts belonging to those tiers should be parallel with the east lines of the tracts in the third tier, wherever these are found to correspond with the courses which they call for in the returns of survey. But the east lines are fixed by the marks of the surveyor. The west lines bear no marks and must be located by the courses and distances shown by the return of survey. Each tract must be inclosed by the original work upon its marked lines and by the courses, distances, and calls returned for its unmarked lines until the southwest corner of No. 3721 is reached. No. 3725 was located one day later than 3721, and called for it as adjoining on the east. The west line of 3721 was adopted therefore as the east line of 3725 by the deputy surveyor as the return of surveys shows. So also the south line of 3721 was adopted as the north line of 3731 which was a younger survey occupying the space between 3721 and the Holland Land Co., and exercising no influence whatever upon the lines of 3721 against which it was placed.